Citation Nr: 0606708	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to August 1972.  He had unverified military reserve 
service from 1975 to 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in July 1999 and October 
2002.  The veteran waived agency of original jurisdiction 
review of documents submitted in support of his claim in 
January 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  PTSD was not incurred in service nor as a result of a 
verified stressor during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service and 
is not due to any incident of active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2004 and September 2005.  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Records also show 
that all available service personnel records have been 
received and that available records include no reports 
documenting the veteran's duty assignments during active 
service.  

Extensive VA efforts to verify the veteran's variously 
described stressors have been unsuccessful.  In a May 2004 
report the United States Armed Services Center for Unit 
Records Research (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) noted a review of 
accident/incident records showed an April 7, 1972, aircraft 
accident reported in the historical extract provided involved 
a crash at the Da Nang Airfield, Republic of Vietnam, and not 
in Takhli, Thailand.  Although the veteran submitted a 
credible statement from M.F. dated in April 2005 recalling an 
incident involving an attack on Thai military policemen, no 
credible supporting evidence has been received demonstrating 
that the veteran actually served in Thailand at the time of 
that event nor sufficient to imply his personal exposure or 
involvement with this specific incident.  An August 2005 
JSRRC report found that the attack, as described by the 
veteran, could not be verified.  A September 2005 service 
department report also noted that Air Force morning reports 
were not created after 1966.  The Board finds that further 
attempts to obtain additional evidence would be futile.  The 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  



Factual Background

Service medical records are negative for diagnosis or 
treatment for any psychiatric disorders.  A July 1972 
hardship discharge examination revealed a normal clinical 
psychiatric evaluation.  The examiner noted the veteran's 
report of depression and neurosis referred to worry over his 
father's illness.  Records show the veteran had approximately 
eight months of foreign service with documented service at 
the Kadena Air Base in Okinawa, Japan.  The available service 
records show he was assigned to the 824th Transportation 
Squadron in Okinawa, but do not include any evidence of 
combat service or service in the Republic of Vietnam or 
Thailand.  

In his April 1996 application for service connection the 
veteran reported he experienced recurring flashbacks of a 
pilot's helmet going by with a head in it and of fighting 
outside the base.  He asserted his PTSD was onset in 
approximately 1977.  In subsequent statements he reported he 
had been sent to Takhli Air Base in Thailand from Okinawa 
during March and April 1972 where the claimed stressor events 
occurred.  

A March 1996 private hospital psychiatric intake report noted 
a history of alcohol abuse and a previous diagnosis of PTSD.  
It was noted the veteran had apparently been diagnosed with 
PTSD by VA clinicians based upon intrusive memories and 
increased arousal related to his service in Thailand.  The 
examiner's assessment included a history of alcohol abuse and 
possible symptoms of PTSD.  An Axis I diagnosis of depressive 
disorder, not otherwise specified, was provided.  A May 1996 
report noted the veteran had been treated for recurrent 
depressive symptoms related to multiple stressors including 
unstable employment, the mental illness of his spouse, and 
parenting two small children.  

VA treatment reports dated in May 1996 noted the veteran was 
anticipating an anniversary of an event that occurred in 
Vietnam around May or June.  A diagnosis of PTSD was 
provided.  Subsequent reports noted diagnoses of PTSD and 
secondary depression.  

VA medical correspondence dated in October 1997 noted the 
veteran had a chronic onset of severe PTSD.  It was noted his 
PTSD was manifested by symptoms including "recurrent 
intrusive thoughts related to his combat experiences in 
Vietnam."  

A November 1997 Vet Center treatment summary included an Axis 
I diagnosis of combat PTSD.  It was noted the veteran 
reported an occasion in 1989 involving a "flashback" when 
he was disarmed by the police after he had threatened passing 
motorists with two handguns while believing that he was on 
perimeter duty in Thailand.  He stated he had experienced 
various traumatic incidents while taking part in Operation 
Red Horse (1971-1972) which involved building bases in 
Thailand.  It was noted he described one particularly 
disturbing event when he witnessed a plane crash in 
approximately April 1972 in Thailand and the severed head of 
the pilot rolled by him still in the helmet.  

At his Travel Board hearing in March 1999 the veteran 
testified that during active service he had been assigned to 
the Kadena Air Force Base in Okinawa and had participated in 
a special task force known as Red Horse.  He reported that 
task force would go in and do certain projects, such as 
setting up a base, and that his job had been with 
transportation.  He stated they set up a base in Takhli, 
Thailand.  He reported his belief that the missions were 
classified and that he was at Takhli for either 30 or 60 
days.  He described having gone out to help pick up the 
debris after what looked like a F-5 fighter crashed in 
approximately April 1972.  He stated that one of the MP's had 
kicked a helmet and that the pilot's head was still inside 
it.  The veteran reiterated his account of this event in a 
statement in support of the claim for PTSD received by VA in 
August 1999.

In September 1999, the veteran submitted a copy of a history 
of the 366th Tactical Fighter Wing, Takhli Royal Thai Air 
Force Base, from April 1 to June 30 1972.  The report noted 
an aircraft accident on April 7, 1972, involving a crash on 
landing.  No information was provided as to any fatal 
injuries incurred as a result of this accident.

VA treatment records dated in January 2000 noted the veteran 
had PTSD from service in Vietnam and that he had served there 
for three months as a truck driver.  It was noted he was 
quite vague about this time period when specifically 
questioned.  Subsequent VA and private treatment records 
included diagnoses of PTSD without opinion as to etiology.

A May 2004 JSRRC report noted a review of service department 
accident/incident records showed an April 7, 1972, aircraft 
accident reported in the historical extract provided involved 
a crash at the Da Nang Airfield, Republic of Vietnam, and not 
in Takhli, Thailand.  

Correspondence dated in July 2004 and signed by the veteran 
and R.P., LCSW, Director of the Post Trauma Treatment Center, 
in essence, suggested that the aircraft crash the veteran 
witnessed may have been a Thai plane and requested further 
assistance.  It was also noted that recent events at the 
veteran's place of employment had triggered a flashback of 
his having thrown hand grenades into a tunnel and having 
discovered ten to fifteen dismembered people in his hole.  
This event was estimated to have occurred approximately a 
week and a half after he arrived at Takhli.  In 
correspondence dated in November 2004 it was noted the 
veteran had repeatedly talked about a convoy at Takhli that 
would not listen and went down the road to the village 
anyway.  He had talked about seeing lights coming from the 
village and desperately begging for artillery.  

In correspondence dated in December 2004 the veteran, in 
essence, reported that new memories had been uncovered in 
therapy.  He described having been sent from Okinawa in March 
1972 to help build the base at Takhli, Thailand, for a period 
of two months.  He recalled that a convoy had been ambushed 
in a village near the base and that he had been just outside 
the gates when he saw sparks coming from the direction of the 
village and heard multiple explosions.  He reported he had 
joined the efforts to pick up the debris and that while 
picking up scrap he picked up a helmet with a man's head 
inside.  

In correspondence dated in January 2005 R.P., LCSW, provided 
copies of information discovered on the internet in support 
of the veteran's report of events at Takhli in 1972.  The 
documents indicate the presence of service department 
aircraft at Takhli in 1972.

In statements dated in September 2005 the veteran's sister, 
spouse, and son described incidents involving the veteran's 
behavior and efforts to receive medical treatment.  His 
sister noted that he had experienced flashbacks since he 
returned from service and recalled having been informed that 
he had threatened their mother with a gun.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that VA had 
adopted the 4th edition of the DSM-IV and noted that the 
major effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  The Court has held, however, that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds the 
veteran's PTSD was not incurred in or aggravated by active 
service and was not incurred as a result of a verified 
stressor during service.  The evidence of record demonstrates 
that no chronic psychiatric disorder was manifest during 
active service and there is no competent evidence of a 
psychosis within the first post-service year.  The Board also 
finds that the medical opinions of record relating diagnoses 
of PTSD to various events reported as occurring in Thailand 
and Vietnam are insufficient to establish service connection.  

Although VA and private examiners appear to have assumed that 
the veteran experienced traumatic events during service in 
either Thailand or Vietnam, no specific incident as described 
by the veteran to these examiners has been verified.  In 
fact, the only verified service for the veteran in southeast 
Asia has been shown to be in Okinawa, Japan.  It is 
significant to note that the veteran's reported stressor 
events and his personal involvement are unsupported by any 
evidence other than his own statements and that the Court has 
specifically held that the requisite credible supporting 
evidence of an actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  

While the veteran and his family may sincerely believe he has 
PTSD as a result of active service, they are not shown to be 
licensed medical practitioners and are not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
for PTSD is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


